                                                       Case 2:19-cv-02089-JAD-BNW Document 8 Filed 01/10/20 Page 1 of 3

                                                   1 LLOYD W. BAKER, ESQ.                                       Standard DPSO except that it
                                                     Nevada Bar No.: 6893                                       doesn't comply with LR 26-1(7)-
                                                   2 ANDREW BARTON, ESQ.
                                                                                                                (9) and the dispositive motion
                                                     Nevada Bar No.: 12692
                                                   3 BAKER LAW OFFICES                                          date and pretrial order date
                                                     500 S. Eighth Street                                       don't make sense. (The
                                                   4 Las Vegas, NV 89101                                        dispositive motion date is before
                                                     Telephone: (702) 444-2222                                  discovery closes and the pretrial
                                                   5                                                            order date is on the last day of
                                                     Facsimile: (702) 360-3234
                                                                                                                discovery.) Recommend
                                                   6 lit@bakerattorneys.net
                                                     Attorneys for Plaintiff                                    denying with language below.
                                                   7

                                                   8
                                                                                   UNITED STATES DISTRICT COURT
                                                   9
                                                                                      DISTRICT COURT OF NEVADA
                                                  10
Phone (702) 360-4949 ◊ Facsimile (702) 360-3234
  500 S. EIGHTH STREET, LAS VEGAS, NEVADA 89101




                                                  11     KEVIN L. MITCHELL, an individual                    Case No.: 2:19-cv-02089-JAD-BNW
                                                  12
                                                                                         Plaintiffs,         JOINT DISCOVERY PLAN AND
               BAKER LAW OFFICES




                                                                                                             PROPOSED SCHEDULING ORDER
                                                  13
                                                         v.
                                                  14
                                                         KAITLYN MARIE KIRBY, an individual;
                                                  15     and DOES I through X, and ROE
                                                         CORPORATIONS I through X, inclusive,
                                                  16
                                                                                      Defendants.
                                                  17

                                                  18            Pursuant to R.R.C.P. 26(f) and L.R. 26-1-(e), the parties submit their proposed Discovery

                                                  19    Plan and Scheduling Order.

                                                  20    1.      Meeting Pursuant to Fed. R.Civ.P. Rule 26 (f), a meeting was held on January 3, 2020,

                                                  21    and was attended by Andrew Barton, Esq. by and through Baker Law Offices, attorney for

                                                  22    Plaintiff, and James Harper, Esq., of Harper Salim.

                                                  23    2.      Initial Disclosures: The parties will serve their initial disclosure statements by January

                                                  24    17, 2020, which is 14 days from the date of the Rule 26(f) conference.

                                                  25    3.      Areas of Discovery: The parties agree that areas of discovery should include, but not be

                                                  26    limited to, all claims and defenses allowed pursuant to Federal Rules of Civil Procedure. No

                                                  27    examination of Plaintiff has been set at this time, but should the need arise, the parties will attempt

                                                  28    to coordinate that exam, and appropriate parameters, in good faith.
                                                                                                       Page 1 of 3
                                                       Case 2:19-cv-02089-JAD-BNW Document 8 Filed 01/10/20 Page 2 of 3

                                                   1    4.        Discovery Plan: The parties propose the following discovery plan:

                                                   2              A.     Discovery Cut-off Date(s): L.R. 26(e)(1) requires all discovery to be completed

                                                   3    within one hundred eighty (180) days from the date on which the first answering Defendant

                                                   4    answers or appears. The parties have agreed to a discovery cut-off date of June 10, 2020, in

                                                   5    compliance with this rule.

                                                   6              B.     Amending the Pleadings and Adding Parties: The parties shall have until

                                                   7    March 12, 2020, to file any motions to amend the pleadings to add parties. This is 90 days before

                                                   8    the discovery cut-off date. Plaintiff has requested leave to amend to name the owner of the

                                                   9    vehicle as a defendant in this matter. If a stipulation on that issue is not possible, Plaintiff will

                                                  10    likely file a motion in the near future to amend the initial Complaint.
Phone (702) 360-4949 ◊ Facsimile (702) 360-3234
  500 S. EIGHTH STREET, LAS VEGAS, NEVADA 89101




                                                  11              C.     Fed.R.Civ.P. 26(a)(2) Disclosures of Experts: Disclosure of experts shall

                                                  12    proceed according to Fed.R.Civ.P. 26(a)(2) as follows: The disclosure of experts and their reports
               BAKER LAW OFFICES




                                                  13    shall occur on or before Thursday, March 12, 2020. The disclosure of rebuttal experts and their

                                                  14    reports shall occur on Monday, April 13, 2020. These deadlines are 90 and 60 days before the

                                                  15    discovery cut-off date, respectively.

                                                  16              D.     Interim Status Report: The parties shall file the interim status report required

                                                  17    by L.R. 26-3 by status report shall be due April 13, 2020, which is 60 days prior to the discovery

                                                  18    cutoff.

                                                  19              E.     Dispositive Motions: The parties shall have until Monday, May 11, 2020 to file

                                                  20    dispositive motions. This is 30 days after the discovery cut-off date.

                                                  21              F.     Pre-Trial Order: The parties will file a Joint Pre-Trial Order by Wednesday, June

                                                  22    10, 2020, which is not more than 30 days after the date set for filing dispositive motions in the

                                                  23    case. This deadline will be suspended if dispositive motions are timely filed until 30 days after

                                                  24    the decision of the dispositive motions or until further order of the Court. The disclosure, required

                                                  25    by Fed.R.Civ.P. 26(a)(3) and objections thereto, shall be made in the pre-trial order. The parties

                                                  26    agree that areas of discovery should include, but not be limited to: all claims and defenses allowed

                                                  27    pursuant to the Federal Rules of Civil Procedure. Defendant intends to conduct a Rule 35 Medical

                                                  28    Examination of Plaintiff. The parties agree to attempt to work out reasonable parameters for the
                                                                                                     Page 2 of 3
                                                       Case 2:19-cv-02089-JAD-BNW Document 8 Filed 01/10/20 Page 3 of 3

                                                   1    examination so as to avoid the need for a Rule 35 Motion.

                                                   2           G.      Format of Discovery: Pursuant to the electronic discovery amendments to the

                                                   3    FRCP, effective December 1, 2006, the parties addressed the e-discovery issues pertaining to the

                                                   4    format of discovery at the Rule 26(f) conference. The parties agree to comply with specific

                                                   5    limitations on electronically stored information contained in Rule 26(b)(2)(B).

                                                   6           H.      Extension or Modification of the Discovery Plan and Scheduling Order: An

                                                   7    stipulation or motion must be made not later than 21 days before the subject deadline and comply

                                                   8    fully with LR-26-4.

                                                   9           Respectfully submitted this 10th day of January 2020.

                                                  10     DATED this 10th day of January, 2020.           DATED this 10th day of January, 2020.
Phone (702) 360-4949 ◊ Facsimile (702) 360-3234
  500 S. EIGHTH STREET, LAS VEGAS, NEVADA 89101




                                                  11     BAKER LAW OFFICES                               HARPER SELIM
                                                  12
               BAKER LAW OFFICES




                                                  13            /s/ Lloyd Baker                              /s/ James E. Harper
                                                        LLOYD W. BAKER, ESQ.                             JAMES E. HARPER
                                                  14    Nevada Bar No.: 6893                             Nevada Bar No. 9822
                                                        ANDREW BARTON, ESQ.                              1707 Village Center Circle, Suite 140 Las
                                                  15    Nevada Bar No.: 12692                            Vegas, Nevada 89134
                                                        500 S. Eighth Street                             Phone: (702) 948-9240
                                                  16    Las Vegas, NV 89101                              Fax: (702) 778-6600
                                                        Telephone: (702) 360-4949                        Email: eservice@harperselim.com
                                                  17    Facsimile: (702) 360-3234                         Attorneys for Defendant
                                                        lit@bakerattorneys.net
                                                  18    Attorneys for Plaintiff
                                                  19

                                                  20
                                                                                                   IT IS SO ORDERED.
                                                  21
                                                                                          IT IS ORDERED that the parties'
                                                  22                                      proposed discovery plan and
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                           IT IS SO ORDERED               scheduling order (ECF No. 8) is
                                                  23                                      DENIED without prejudice. IT IS
                                                                                      DATED:
                                                                                          FURTHER ORDERED that the
                                                  24       DATED: January 13, 2020        parties are to refile a proposed
                                                                                          joint discovery plan and
                                                  25
                                                                                          scheduling order that complies
                                                  26                                      with LR 26-1(4)-(5), (7)-(9) by
                                                                                          1/20/2020.
                                                           __________________________________________________
                                                  27
                                                           BRENDA WEKSLER
                                                  28       UNITED STATES MAGISTRATE JUDGE
                                                                                                   Page 3 of 3
